Motion, insofar as it seeks leave to appeal from the order of the Appellate Division dated January 27, 1984 which affirmed so much of the order of Supreme Court dated February 15, 1983 as dismissed the action against defendants Martin, Permanent Savings Bank, Gould, Baynes Construction Company, Inc., Gross, Sherman, Brizdle, Laub & Gilfillian, P. C., County of Erie, City of Buffalo and the Buffalo Sewer Authority, denied; motion otherwise dismissed upon the ground that the orders sought to be appealed from do not finally determine the proceeding within the meaning of the Constitution. Twenty dollars costs and necessary reproduction disbursements to respondent Atkin.